Exhibit 10.1

VIASPACE INC.
AMENDMENT TO SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

The following Section 8 (b) is changed to the following:

(b) Conversion Price. Subject to Section 8(c), the “Conversion Price” shall be
equal to 20% of the Average Trading Price as reported by the principal trading
exchange on which the Company’s Common Stock is traded for the twenty
(20) trading days preceding the date of the Note.

IN WITNESS WHEREOF, Company has caused this Amendment to be issued as of the
date first written above and Holder agrees to the terms and conditions of this
Note.

VIASPACE INC.

By:/S/ HARIS BASIT
Name: Haris Basit
Its: CEO

KEVIN SCHEWE

/S/ KEVIN SCHEWE

